                                                                              E-FILED
                                                   Thursday, 16 May, 2019 10:55:08 AM
                                                         Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

MICHAEL SWANSON,                      )
                                      )
                Petitioner,           )
                                      )
     v.                               )      Case No. 15-cv-03262
                                      )
UNITED STATES OF AMERICA,             )
                                      )
                Respondent.           )

                               OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Petitioner Michael Swanson’s Motion to

Vacate Sentence Under 28 U.S.C. § 2255 (d/e 12). For the reasons

set forth below, Petitioner’s motion is GRANTED.

                          I. BACKGROUND

     In March 2000, Petitioner was charged by indictment with one

count of bank robbery in violation of 18 U.S.C. § 2113(a) and (d).

United States v. Swanson, Central District of Illinois, Springfield

Division, Case No. 00-cr-30018-1 (hereinafter, Crim.), Indictment

(d/e 7). Following a jury trial, Petitioner was found guilty of the

charged offense. Crim., Verdict (d/e 102); United States v.

Swanson, 55 F. App’x 761, 761 (7th Cir. 2003).

                              Page 1 of 16
      Prior to Petitioner’s sentencing, the U.S. Probation Office

prepared a Presentence Investigation Report, which stated that

Petitioner qualified as a career offender under § 4B1.1 of the United

States Sentencing Guidelines. Crim., Presentence Investigation

Report (d/e 146), ¶ 30. Petitioner’s designation as a career offender

was based on his unlawful restraint conviction in Macoupin

County, Illinois, Case No. 91-CF-256, and his aggravated battery

conviction in Champaign County, Illinois, Case No. 95-CF-2463. Id.

¶¶ 30, 37-38.

      On May 3, 2002, Petitioner was sentenced to 264 months of

imprisonment and 5 years of supervised release. Crim., Judgment

(d/e 144); Swanson, 55 F. App’x at 761. Petitioner’s sentence was

based, in part, on a determination that he “qualified as a career

offender under the Sentencing Guidelines.” Swanson, 55 F. App’x

at 761. Indeed, due to Petitioner’s status as a career offender, his

imprisonment range under the mandatory sentencing guidelines

was 262 to 300 months. Crim., Presentence Investigation Report, ¶

73.

      Petitioner appealed his sentence, arguing that because his

unlawful restraint conviction was not a conviction for a “crime of

                             Page 2 of 16
violence,” as that term was defined in the sentencing guidelines, he

did not qualify as a career offender under the guidelines. Swanson,

55 F. App’x at 761. The Seventh Circuit noted that “Illinois courts

have stated that ‘[a]ctual or physical force is not a necessary

element of unlawful restraint as long as an individual’s freedom of

locomotion is impaired.’” Id. at 762 (citing People v. Bowen, 609

N.E.2d 346, 361 (Ill. App. Ct. 1993)). Accordingly, the crime of

unlawful restraint in Illinois was not a “crime of violence” under the

“elements clause” of § 4B1.2 of the sentencing guidelines. Id.

However, the Seventh Circuit went on to hold that unlawful

restraint qualified as a “crime of violence” under the “residual

clause” of § 4B1.2. Id. at 762-63. Petitioner’s sentence as a career

offender was affirmed. Id. at 763.

     Petitioner timely filed his first § 2255 motion in May 2004.

See Swanson v. United States, Central District of Illinois,

Springfield Division, Case No. 04-cv-03102 (hereinafter, Case No.

04-03102), Petition (d/e 1). The motion was denied on December

14, 2004. Case No. 04-03102, Order (d/e 13). Petitioner’s

subsequent applications for leave to file a successive § 2255 motion

were denied. See Motion (d/e 12), at A21-22. However, in light of

                             Page 3 of 16
the Supreme Court’s decision in Johnson v. United States, 135 S.

Ct. 2551 (2015), the Seventh Circuit granted Petitioner’s application

for leave to file a successive § 2255 motion. See Order (d/e 9).

     In the pending § 2255 motion, Petitioner claims that his May

2002 sentence was imposed in violation of the Due Process Clause

of the Fifth Amendment. See Motion, at 6. Petitioner, relying on

Johnson, argues that his due process rights were violated because

his career offender designation was based on the unconstitutionally

vague “residual clause” in § 4B1.2(a) of the sentencing guidelines,

the section of the guidelines that defined the term “crime of

violence.” See id.

     In response, the Government argues that Petitioner’s § 2255

should be denied for three reasons: (1) Petitioner procedurally

defaulted his claim by failing to raise it on direct appeal; (2)

Petitioner is barred from challenging his sentence because he did so

on direct appeal, his initial § 2255 motion, and two prior

applications to file a successive § 2255 motion; and (3) the Supreme

Court has not made Johnson retroactive to cases on collateral

review involving the sentencing guidelines. Response (d/e 14), at 7.



                              Page 4 of 16
Notably, the Government waived any argument that the sentencing

guidelines are not subject to due process challenges. Id. at 5-7.

                             II. ANALYSIS

     A.    Petitioner’s Sentence Was Imposed in Violation of the
           Due Process Clause of the Fifth Amendment.

     A person claiming that his sentence violates the Constitution

may move for the Court “to vacate, set aside, or correct [his]

sentence.” 28 U.S.C. § 2255(a). A brief overview of the recent

developments in the law regarding due-process vagueness

challenges is needed to explain why Petitioner is entitled to relief

under 28 U.S.C. § 2255.

     The Armed Career Criminal Act (ACCA) enhances the penalties

for gun offenses under 18 U.S.C. § 922(g) if the defendant has three

prior convictions for a “violent felony,” a “serious drug offense,” or

both. 18 U.S.C. § 924(e). At the time Petitioner committed his

bank robbery offense in Case No. 00-cr-30018-1, the ACCA defined

“violent felony” in three ways. First, under the “elements clause,” a

felony that “has as an element the use, attempted use, or

threatened use of physical force against the person of another” was

a “violent felony.” 18 U.S.C. § 924(e)(2)(B)(i) (1994 & Supp. 1999).


                             Page 5 of 16
Second, under the “enumerated clause,” a felony that “is burglary,

arson, or extortion, [or] involves use of explosives” was a “violent

felony.” 18 U.S.C. § 924(e)(2)(B)(ii) (1994 & Supp. 1999). Third,

under the “residual clause,” a felony involving “conduct that

presents a serious potential risk of physical injury to another” was

a “violent felony. “ 18 U.S.C. § 924(e)(2)(B)(ii) (1994 & Supp. 1999).

     In Johnson v. United States, the United States Supreme Court

held that the ACCA’s residual clause was unconstitutionally vague

because “the indeterminacy of the wide-ranging inquiry required by

the residual clause both denies fair notice to defendants and invites

arbitrary enforcement by judges.” 135 S. Ct. at 2557. Therefore,

“imposing an increased sentence under the residual clause of the

Armed Career Criminal Act violates the Constitution’s guarantee of

due process.” Id. at 2563.

     The Supreme Court subsequently held that the rule it

announced in Johnson applied retroactively to cases on collateral

review. Welch v. United States, 136 S. Ct. 1257, 1268 (2016)

(“Johnson announced a substantive rule that has retroactive effect

in cases on collateral review.”). Therefore, a petitioner could attack

the validity of his sentence in a § 2255 motion under Johnson. Id.

                             Page 6 of 16
     After Johnson, the question remained as to whether the rule

announced in that case applied to the identically-worded residual

clause in § 4B1.2 of the sentencing guidelines. Similar to ACCA’s

enhanced penalties for a defendant who has three prior qualifying

convictions, § 4B1.1 of the sentencing guidelines provides for an

increased offense level for a defendant who qualifies as a career

offender. A defendant qualifies as a career offender if (1) he was at

least 18 years old when he committed the instant offense of

conviction, (2) the instant offense of conviction is a felony that is

either a “crime of violence” or a “controlled substance offense,” and

(3) the defendant has at least two prior felony convictions of either a

“crime of violence” or a “controlled substance offense.” U.S.S.G. §

4B1.1(a).

     Like the version of the ACCA in effect when Defendant

committed his bank robbery offense, the version of § 4B1.2 of the

sentencing guidelines in effect at Petitioner’s sentencing in Case No.

00-cr-30018-1 defined a “crime of violence” to include a felony

involving “conduct that presents a serious potential risk of physical

injury to another.” U.S.S.G. § 4B1.2(a)(2) (2001). This language

tracked verbatim the language of the ACCA residual clause. See

                             Page 7 of 16
United States v. Hampton, 675 F.3d 720, 730 n.2 (7th Cir. 2012)

(noting that the case law interpreting “crime of violence” in § 4B1.2

of the sentencing guidelines and “violent felony” in the ACCA is

interchangeable).

     In Beckles v. United States, the Supreme Court held that the

advisory sentencing guidelines are not subject to vagueness

challenges under the Due Process Clause and that the residual

clause in § 4B1.2 of the advisory guidelines is not void for

vagueness. 137 S. Ct. 886, 895 (2017). In so holding, the Supreme

Court noted that the advisory guidelines “do not fix the permissible

range of sentences” but “merely guide the exercise of a court’s

discretion in choosing an appropriate sentence within the statutory

range.” Id. at 892. Beckles did not address whether the mandatory

sentencing guidelines that applied prior to the Supreme Court’s

decision in Booker v. United States, 543 U.S. 220 (2005), were

subject to vagueness challenges under the Due Process Clause.

     The Seventh Circuit addressed this unresolved question in the

consolidated cases of Cross v. United States and Davis v. United

States, 892 F.3d 288 (7th Cir. 2018) (hereinafter, Cross). There, the

Seventh Circuit held that, under Johnson, the mandatory

                            Page 8 of 16
sentencing guidelines are subject to attack on vagueness grounds.

Cross, 892 F.3d at 306. Because the ACCA residual clause and the

residual clause in § 4B1.2 of the mandatory sentencing guidelines

are “materially identical,” the Seventh Circuit also held that the

latter clause was unconstitutionally vague. Id. at 299-300; see also

D’Antoni v. United States, 916 F.3d 658, 659 (7th Cir. 2019).

Lastly, the Seventh Circuit held that Johnson is “substantive, and

therefore retroactive, when applied to the mandatory guidelines.”

Cross, 892 F.3d at 307.

     Another development in Seventh Circuit jurisprudence

regarding the application of Johnson to the mandatory sentencing

guidelines, one of great import to Petitioner’s motion, took place

earlier this year. In D’Antoni v. United States, the petitioner, who

was sentenced under the mandatory guidelines, challenged his

career offender status in a successive § 2255 motion made in

reliance on Johnson. 916 F.3d at 661. Although the Government

argued that Cross was inapplicable because it “involved two initial §

2255 petitioners,” the Seventh Circuit did not accept this argument,

noting that the Government had conceded that the broad language



                            Page 9 of 16
employed in Cross precluded the argument, which the Government

asserted solely for preservation purposes. Id. at 662 n.2.

      This framework compels a determination that Petitioner’s

sentence was imposed in violation of the Due Process Clause of the

Fifth Amendment. At the time Petitioner was sentenced, the

guidelines were mandatory. Petitioner was sentenced as a career

offender, a designation that greatly increased his mandatory

imprisonment guideline range. See Crim., Presentence

Investigation Report, ¶¶ 29-30, 43 (noting that Petitioner’s status as

a career offender resulted in an offense level of 34 (up from 28) and

a criminal history category of VI (up from V)). Petitioner’s

classification as a career offender was based, in part, on his

unlawful restraint conviction in Macoupin County, Illinois, Case No.

91-CF-256, an offense that qualified as a “crime of violence” only

under the “residual clause” of § 4B1.2 of the sentencing guidelines.

Under Johnson, a case made retroactively applicable to cases on

collateral review involving the mandatory guidelines, the “residual

clause” of § 4B1.2 of the mandatory sentencing guidelines is

unconstitutionally vague. Therefore, Petitioner’s unlawful restraint



                            Page 10 of 16
offense is not a “crime of violence.” Petitioner is not a career

offender.

     However, this conclusion does not alone compel the vacatur of

Petitioner’s sentence, as first the Court must determine that

Petitioner’s § 2255 is timely and that Petitioner’s claim is not

procedurally barred.

     B.     Petitioner’s § 2255 Motion Is Timely.

     A § 2255 motion is timely if it is filed within one year of “the

date on which the right asserted was initially recognized by the

Supreme Court, if that right has been newly recognized by the

Supreme Court and made retroactively applicable to cases on

collateral review.” 28 U.S.C. § 2255(f)(3). Johnson, the Supreme

Court case on which Petitioner relies, was decided on June 26,

2015. The right recognized in Johnson was later made retroactively

applicable to cases on collateral review. Welch, 136 S. Ct. at 1268.

Petitioner filed his § 2255 motion approximately four months after

Johnson was decided. Therefore, Petitioner’s motion is timely

under § 2255(f)(3). See Cross, 892 F.3d at 294.




                            Page 11 of 16
     C.   Petitioner § 2255 Motion is Not Procedurally Barred.

     1.   Petitioner’s previous applications for a writ of habeas
          corpus do not bar the current § 2255 motion.

     The Government argues that Petitioner is barred from

challenging his career offender designation because he did so on

direct appeal, in his initial § 2255 motion, and in two prior

applications to file a successive § 2255 motion. Response, at 14-16.

The Court disagrees.

     In Price v. United States, the Seventh Circuit found, in

circumstances nearly identical to those present here, that a

petitioner’s prior § 2255 motion challenging his status as an armed

career criminal did not preclude his subsequent motion based on

Johnson. 795 F.3d 731, 733 (7th Cir. 2015). Price’s first § 2255

motion relied on Begay v. United States and Sykes v. United States

“to argue that his convictions for criminal recklessness fell outside

the scope of ACCA’s definition of a crime of violence.” Id.

     Price later filed a § 2255 motion based on Johnson. Id. at

732. The Seventh Circuit reasoned that because Price has never

before made a claim based on Johnson, his first § 2255 motion did

not preclude the second one. Id. at 733 (“[Price] never alleged then


                            Page 12 of 16
that ACCA’s residual clause itself was unconstitutionally vague.

This explains why 28 U.S.C. § 2244(b)(1), to the extent that it is

applicable, does not bar Price’s application: he has never presented

this claim before.”).

     In accordance with Price, the Court finds that Petitioner’s

direct appeal, initial § 2255 motion, and two prior applications to

file a successive § 2255 motion do not preclude the instant § 2255

motion. Petitioner, in his direct appeal, argued that unlawful

restraint did not meet the “crime of violence” definition located in §

4B1.2 of the sentencing guidelines. Swanson, 55 F. App’x at 761.

Petitioner’s initial § 2255 motion argued (1) that his due process

rights were violated because the Government advanced new

grounds on appeal in support of affirmance and (2) that he received

ineffective assistance of counsel. See Case No. 04-03102, Order, at

4-5. Although Petitioner filed two applications for leave to file a

successive § 2255 motion, Petitioner’s arguments were the same as

those made in his direct appeal. See Motion, at A21-22. Prior to

the instant § 2255 motion, Petitioner never argued that the residual

clause in § 4B1.2(a) of the mandatory sentencing guidelines was

unconstitutionally vague.

                            Page 13 of 16
     2.   Petitioner’s failure to raise the vagueness of the residual
          clause in § 4B1.2 of the sentencing guidelines on direct
          appeal does not bar Petitioner’s claim.

     The Government contends that Petitioner’s claim is

procedurally defaulted because he did not challenge the

constitutionality of the residual clause on direct appeal. Response,

at 8-16. “The failure to raise an issue on direct appeal generally

bars a defendant from raising it later in a post-conviction

proceeding.” Barker v. United States, 7 F.3d 629, 632 (7th Cir.

1993). However, a petitioner may raise his constitutional claim for

the first time on collateral attack if he “can demonstrate cause for

the procedural default as well actual prejudice from the failure to

appeal.” Id. Procedural default here is excused because Petitioner

can show both cause and prejudice.

     As the Seventh Circuit has recognized, an extended prison

term easily establishes prejudice to the petitioner. Cross, 892 F.3d

at 294 (“We have no doubt that an extended prison term—which

was imposed on both men as a result of their designation as career

offenders—constitutes prejudice.”).

     Second, the cause of Petitioner’s procedural default is

excusable. A petitioner may be excused for failing to raise the issue

                            Page 14 of 16
on appeal if the petition is based on a Supreme Court decision that:

(1) explicitly overrules one of its precedents; (2) overturns a

longstanding and widespread practice of lower courts; or (3)

disapproves a practice that the Supreme Court previously

sanctioned. Reed v. Ross, 468 U.S. 1, 17 (1984). Given that

Johnson overruled two Supreme Court precedents, abrogated “a

substantial body of circuit court precedent upholding the residual

clause against vagueness challenges,” and disapproved the

Supreme Court’s implicit sanction of the guidelines’ residual clause,

Petitioner’s procedural default is excused on all three grounds.

Cross, 892 F.3d at 296. Simply put, Petitioner could not have

reasonably challenged the residual clause in the mandatory

sentencing guidelines on vagueness grounds when he was

sentenced in May 2002.

                          III. CONCLUSION

     Because Petitioner’s unlawful restraint conviction did not

qualify as a conviction for a “crime of violence” under § 4B1.2(a) of

the mandatory sentencing guidelines, Petitioner did not qualify as a

career offender under § 4B1.1 of the mandatory guidelines when he

was sentenced. In addition, Petitioner’s § 2255 motion is timely, is

                             Page 15 of 16
not procedurally barred, and is based on a new constitutional rule

recognized in Johnson and made retroactive to cases on collateral

review by the Supreme Court in Welch.

     Therefore, Petitioner Michael Swanson’s Motion to Vacate

Sentence Under 28 U.S.C. § 2255 (d/e 12) is GRANTED.

Accordingly, the Court VACATES Petitioner’s sentence in Case No.

00-cr-30018-1 and schedules a resentencing hearing in that case

for Tuesday, June 18, 2019, at 3:00 p.m. in Courtroom I in

Springfield, Illinois. Petitioner’s Motion for Status Hearing (d/e 37)

is DENIED as MOOT.



ENTER: May 16, 2019


                                /s/ Sue E. Myerscough
                                SUE E. MYERSCOUGH
                                UNITED STATES DISTRICT JUDGE




                            Page 16 of 16
